COURT OF APPEALS
                   SECOND DISTRICT OF TEXAS
                        FORT WORTH

                      NO. 02-11-00392-CV


PASQUINELLI PORTRAIT HOMES-                   APPELLANTS
DURANGO RIDGE LP, PORTRAIT
HOMES-TEXAS, L.L.C., AND
PASQUINELLI, GP
                              V.


SECURLOCK AT BEDFORD, LTD.                      APPELLEE


                              AND


BROCKETTE/DAVIS/DRAKE, INC.                    APPELLANT
                              V.


SECURLOCK AT BEDFORD, LTD.                      APPELLEE


                              AND


SECURLOCK AT BEDFORD, LTD.                     APPELLANT
                              V.


PASQUINELLI PORTRAIT HOMES-                    APPELLEES
DURANGO RIDGE LP, PORTRAIT
HOMES-TEXAS, L.L.C.,
PASQUINELLI, GP, AND
BROCKETTE/DAVIS/DRAKE, INC.
                                    ------------

          FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellant “Securlock at Bedford, Ltd.'s Motion to

Dismiss With Prejudice.”    It is the court’s opinion that the motion should be

granted. It is therefore ORDERED that the opinion and judgment of March 28,

2013 are withdrawn and the appeals are dismissed.          See Tex. R. App. P.

42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).

                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and MCCOY, J.

DELIVERED: August 8, 2013




      1
       See Tex. R. App. P. 47.4.

                                         2